Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0026
               Lower Tribunal Nos. 14-281 CC &18-360 AP
                          ________________


                  Geico General Insurance Company,
                                 Appellant,

                                     vs.

          Finlay Diagnostic Center, Inc., a/a/o Maria P. Cruz,
                                 Appellee.



    An appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.

      Kubicki Draper P.A., and Caryn L. Bellus, and Angela C. Flowers, for
appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); and
Corredor, Husseini & Snedaker, P.A., and Tim Snedaker, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     MILLER, J.
     Appellant, Geico General Insurance Company, challenges a final

summary judgment entered in favor of appellee, Finlay Diagnostic Center,

Inc. 1 On appeal, Geico contends the lower tribunal erred in interpreting

section 627.736(1)(a)(5), Florida Statutes. Recognizing the court did not

have the benefit of our decision in Geico General Insurance Co. v. Beacon

Healthcare Center Inc., 298 So. 3d 1235 (Fla. 3d DCA 2020), at the time

judgment was rendered, we agree. 2 Accordingly, we reverse and remand

the order under review. 3 See also S. Owners Ins. Co. v. Hendrickson, 299
So. 3d 524 (Fla. 5th DCA 2020).

     Reversed and remanded.




1
  We discern no error in the trial court’s conclusion “[the x-rays] were taken
by a licensed radiographer.”
2
  We reject the contention Geico was enjoined from relying upon the relevant
provisions of the statute. See McCarty v. Myers, 125 So. 3d 333 (Fla. 1st
DCA 2013).
3
  The parties urge us to address a myriad of other unbriefed issues. As “it is
well-settled that ‘[t]he [t]ipsy [c]oachman doctrine does not apply to grounds
not raised in a motion for summary judgment,’” we decline the invitation.
Sousa v. Zuni Transp., Inc., 286 So. 3d 820, 822 (Fla. 3d DCA 2019)
(citations omitted).


                                      2